           Case: 4:20-cr-00824-SRC Doc. #: 87-1 Filed: 08/11/21 Page: 1 of 1 PageID #: 123


Walker, Ashley (USAMOE)

From:               Walker, Ashley (USAMOE)
Sent:               Monday, June 21, 2021 3:51 PM
To:                 Robert Taaffe
Cc:                 Boyce, Donald S. (USAMOE); brice@taaffeandassociates.com
Subject:            RE: Detective Schmick Disclosure

Importance:         High



Bob,

We anticipate calling Detective Schmick to testify regarding statements made by the
Defendant. After inquiring further into Detective Schmick, it appears that on March 29,
2019, Detective Schmick was disciplined for failing to follow evidence/property procedures
as a result of an incident during which a suspect’s firearm was discharged one rough
through the roof of the patrol vehicle during the unloading process.

In the present case, Detective Schmick will not be testifying about the evidence regarding
the seizing of the firearm and therefore it is our position that this information inadmissible.
Please let me know if you disagree and intend to bring this up during trial so we can
address the issue, before the trial starts, with the Court.

Thank you,



Tá{Äxç `A jtÄ~xÜ
Special Assistant United States Attorney
United States Attorney’s Office, EDMO
Thomas Eagleton U.S. Courthouse
111 S. 10th Street, 20th Floor
St. Louis, MO 63102
(314) 539-6811 (Direct)
(314) 539-2200 (Main)
ashley.walker@usdoj.gov




From: Robert Taaffe <robert@taaffeandassociates.com>
Sent: Monday, June 21, 2021 1:25 PM
To: Walker, Ashley (USAMOE) <AWalker3@usa.doj.gov>
Subject: Re: Photos

Got it. Thanks

On Mon, Jun 21, 2021 at 1:22 PM Walker, Ashley (USAMOE) <Ashley.Walker@usdoj.gov> wrote:



                                                        1
